Name: 1999/35/EC: Commission Decision of 9 December 1998 on the procedures for implementing Council Directive 95/57/EC on the collection of statistical information in the field of tourism (notified under document number C(1998) 3950) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: social affairs;  European Union law;  economic analysis;  information technology and data processing;  information and information processing
 Date Published: 1999-01-15

 15.1.1999 EN Official Journal of the European Communities L 9/23 COMMISSION DECISION of 9 December 1998 on the procedures for implementing Council Directive 95/57/EC on the collection of statistical information in the field of tourism (notified under document number C(1998) 3950) (Text with EEA relevance) (1999/34/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 95/57/EC of 23 November 1995 on the collection of statistical information in the field of tourism (1), and in particular Articles 3, 7 and 10 thereof, Whereas, to facilitate the collection of harmonised statistics, the definitions to be applied to the data collection characteristics need to be determined; Whereas, to facilitate data collection, it is necessary to determine the transmission procedures for the data required; Whereas, during the transition period, it is appropriate to grant the necessary derogations to the Member States, to allow them to adapt their national statistical systems to the requirements of Directive 95/57/EC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Statistical Programme Committee established by Decision 89/382/EEC, Euratom, HAS ADOPTED THIS DECISION: Article 1 The definitions to be applied to the data collection characteristics and the adjustments to the breakdown by geographical areas, in application of Article 3 of Directive 95/57/EC, are those set out in Annex I. Article 2 The detailed rules for data transmission procedures, in application of Article 7 of Directive 95/57/EC, are those set out in Annex II. Article 3 The derogations to be granted to the Member States, in application of Article 10 of Directive 95/57/EC, are those set out in Annex III. Article 4 This Decision is addressed to the Member States. Done at Brussels, 9 December 1998. For the Commission Yves-Thibault DE SILGUY Member of the Commission (1) OJ L 291, 6. 12. 1995, p. 32. ANNEX I The definitions to be applied to the information collection characteristics 1. ACCOMODATION STATISTICS 1.1. DEFINITIONS OF TOURIST ACCOMMODATION ESTABLISHMENTS AND DWELLINGS Tourist accommodation Definition: Any facility that regularly or occasionally provides overnight accommodation for tourists. The tourist accommodation types are as follows: (i) Collective tourist accommodation establishments Hotels and similar establishments  Hotels  Similar establishments Other collective accommodation establishments  Holiday dwellings  Tourist camp-sites  Marinas  Other collective establishments n.e.c. Specialised establishments  Health establishments  Work and holiday camps  Public means of transport  Conference centres (ii) Private tourist accommodation Rented accommodation  Rented rooms in family houses  Dwellings rented from private individuals or professional agencies Other types of private accommodation  Secondary residence  Accommodation provided without charge by relatives or friends  Other private accommodation n.e.c. In the definitions of the accommodation establishments as described in this Annex references to NACE Rev. 1 and CPA groups are included. CPA is consistent with NACE but more detailed. The correspondence between the tourism definitions and the NACE classification is nearly complete, except for a minor discrepancy concerning Hotels and similar establishments. Indeed, according to the NACE and CPA explanatory notes certain similar establishments, notably guesthouses, farmhouses, lodging and related services provided by rooming houses, boarding houses are covered in Other provision of lodgings n.e.c. (NACE 55.23). Nevertheless, most hotels and similar establishments are covered by NACE 55.11 and 55.12, since the explanatory notes clearly state that these unit groups include hotels, motels and inns and similar lodging places. 1.1.1. Collective tourist accommodation establishments Definition: An accommodation establishment that provides overnight lodging for the traveller in a room or some other unit, but the number of places it provides must be greater than a specified minimum for groups of persons exceeding a single family unit and all the places in the establishment must come under a common commercial-type management, even if it is non-profit-making. Hotels and similar establishments Definition: Hotels and similar establishments are typified as being arranged in rooms, in number exceeding a specified minimum; as coming under a common management; as providing certain services including room service, daily bed-making and cleaning of sanitary facilities; as grouped in classes and categories according to the facilities and services provided; and as not falling in the category of specialised establishments. Hotels Definition: Comprise hotels, apartment hotels, motels, roadside inns, beach hotels, residential clubs and similar establishments providing hotel services including more than daily bed-making and cleaning of the room and sanitary facilities. (Equal to NACE group 55.1 hotels (under which hotels, motels, inns and hotels with conference facilities are named). NACE is further divided into 55.11 hotels and motels with restaurant and 55.12 hotels and motels without restaurant. CPA groups 55.11.10 and 55.12.10 are equivalent to them). Similar establishments Definition: Comprise rooming and boarding houses, tourist residence and similar accommodation arranged in rooms and providing limited hotel services including daily bed-making and cleaning of the room and sanitary facilities. This group also includes guest houses, Bed & Breakfast and farmhouse accommodation. (Included in NACE group 55.23 other provision of lodgings n.e.c. (which includes all other establishments except hotels, camping sites and youth hostels). 55.2 names guest houses and farmhouses separately. Included in CPA group 55.23.13 letting services of short-stay furnished accommodation, which includes also private short-stay rental accommodation). Other collective establishments and specialised establishments Definition: Any establishment, intended for tourists, which may be non-profit making, coming under a common management, providing minimum common services (not including daily bed-making) and not necessarily being arranged in rooms but perhaps in dwelling-type units, campsites or collective dormitories and often engaging in some activity besides the provision of accommodation, such as health care, social welfare or transport. Holiday dwellings Definition: Include collective facilities under common management, such as clusters of houses or bungalows arranged as dwelling-type accommodation and providing limited hotel services (not including daily bed-making and cleaning). (Included in NACE group 55.23, other provision of lodgings n.e.c., which includes all other establishments except hotels, camping sites and youth hostels. Include main part of CPA group 55.23.12, holiday centre and holiday home services). Holiday villages providing hotel services should, according to the definitions, be included in hotels even if they are usually not arranged in rooms. Only establishments which do not provide hotel services should be included in this group. Tourist camp-sites Definition: Consist of collective facilities in enclosed areas for tents, caravans, trailers and mobile homes. All come under common management and provide some tourist services (shop, information, recreational activities). (Equal to NACE group 55.22, camping sites, including caravan sites. Equal to CPA group 55.22.10). Camping sites let pitches for tents, caravans, mobile homes and similar shelter to overnight visitors who want to stay on a touring pitch for one night, a few days or week(s), as well as to people who want to hire a fixed pitch for a season or a year. Hired fixed pitches for long-term rent (more than a year) may be considered as private accommodation. Marinas Definition: Consist of boating harbours where boat owners can hire a berth in the water or a place on the land for the season or year and of ports for passing vessels where sailors pay mooring per night. These two types may be combined. At least some sanitary facilities are provided. Marinas may be run by clubs for water sports, businesses or public administration. (Included in NACE group 63.22 other supporting water transport activities or possibly in 55.23, other provision of lodgings n.e.c. or in 92.62 other sporting activities. Included in CPA group 63.22.11 port and waterway operation services (excluding cargo handling) or possibly in 55.23.15 other short-stay accommodation services n.e.c. or 55.23.14, sleeping car services and sleeping services in other transport media or in 92.62.13 other services related to sports events n.e.c.). Other collective establishments n.e.c. Definition: Comprise youth hostels, tourist dormitories, group accommodation, holiday homes for the elderly, holiday accommodation for employees and workers' hotels, hall of residence for students and school dormitories, and other similar facilities that come under common management, have a social interst and are often subsidised. (Include NACE group 55.21, youth hostels and mountain refuges and part of 55.23, other provision of lodgings n.e.c., which includes all other establishments except hotels, camping sites and youth hostels. Include CPA group 55.21.10, youth hostels and mountain refuge services, and part of 55.23.15, other short-stay accommodation services n.e.c.). Health establishments Definition: Comprise health treatment and health care establishments providing accommodation, such as spas, thermal resorts, sanatoriums, mountain sanatoriums, convalescent homes, health farms and other similar establishments. (Include in NACE group 55.23 other provision of lodgings n.e.c. (which includes all other establishments except hotels, camping sites and youth hostels) or possibly in 85.14 other human health activities. Included in CPA group 55.23.15 other short-stay accommodation services n.e.c. or possibly in 85.14.15 residential health facilities services other than hospital services). Health establishments providing hotel services should, according to the definitions, be included in hotels. Only establishments which do not provide hotel services should be included in this group. Work and holiday camps Definition: Comprise camps providing accommodation for holiday activities, such as agricultural, archaeological and ecological work camps, holiday camps, scout camps, mountain shelters, cabins and other similar establishments. (Include in NACE group 55.23, other provision of lodgings n.e.c., which includes all other establishments except hotels, camping sites and youth hostels. Include CPA group 55.23.11, children's holiday camp services, and part of 55.23.12, holiday centre and holiday home services). The group should also include children's camps, accommodation of sailing and riding schools and other sport centres (not providing hotel services). Public means of transport Definition: Consist of the accommdation, with sleeping facilities, associated with collective public transport and inseparable from it as to expenditure; it mainly concerns trains, ships and boats. (Included in NACE group 55.23, other provision of lodgings n.e.c., which includes all other establishments except hotels, camping sites and youth hostels. Nearly equal to CPA group 55.23.14, sleeping car services and sleeping services in other transport media). Public means of transport is a quite unique group among the accommodation establishments because it is not directly linked to a locality (hotel in a ship that remains in one place without sailing is classified as hotel). Persons spending night(s) on cruise ships are day visitors in the receiving country but outbound tourists from the origin country. Conference centres Definition: Include establishments offering accommodation and specialised in facilities for congresses, conferences, courses, vocational training, meditation and religion or young people's college. The sleeping accommodation is generally only available to the participants of the specialised activities organised in or by the establishment. (Included in NACE group 55.23, other provision of lodgings n.e.c., which includes all other establishments except hotels, camping sites and youth hostels. Included in CPA group 55.23.15, other short-stay accommodation services n.e.c.). Conference centres providing hotel services should, according to the definitions (and NACE), be included in hotels. Only establishments which do not provide hotel services should be included in this group. Students in full-time education should not be included as guests in conference centres. Treatment of combinations of accommodation types in one establishment In reality we often find more than one accommodation type in an establishment. Possible solutions to the problem are to: (i) split up the establishment into two (or more) establishments. This is the best solution if the establishment is able (and willing) to do so; (ii) disregard the second accommodation type if its capacity is less than the specified minimum threshold of the country; (iii) classify according to the main type. The main type may be determined by capacity (most often) or by use of capacity (or other criterion). 1.1.2. Private tourist accommodation Definition: The remaining types of tourist accommodation that do not conform to the definition of establishment. Private tourism accommodation provides, for or without charge, a limited number of places. Each accommodation unit (room, dwelling) is independent and is occupied by tourists, usually by week or weekend, fortnight or month, or by its owners as a second or holiday home. Rented accommodation Rented rooms in family houses Definition: The accommodation covered by this group differs from the boarding house in that the tourist stays with the family that usually lives in the home and pays a rent. (Included in NACE 55.23, other provision of lodgings n.e.c., which includes also all establishments except hotels, camping sites and youth hostels. Included in CPA group 55.23.13 letting services of short-stay furnished accommodation, which includes also guest houses, boarding houses and bed and breakfast establishments). Permanently (more than one year) rented rooms do not belong to this group. Dwellings rented from private individuals or professional agencies Definition: Comprise apartments, villas, houses, chalets and other dwellings rented or leased as complete units between households, on a temporary basis, as tourist accommodation. (Included in NACE group 55.23, other provision of lodgings n.e.c., which includes also all establishments except hotels, camping sites and youth hostels. Included in CPA group 55.23.13 letting services of short-stay furnished accommodation, which includes also guest houses, boarding houses and bed and breakfast establishments). Other types of private accommodation Secondary residence Definition: Comprise second homes/apartments, villas, houses, chalets, etc. used during the tourist trip by visitors who are members of the owner household. This group also includes dwellings incorporated in a time-sharing contract. (Include part of NACE group 70.20, letting of own property. Include part of CPA group 70.20.11, renting or leasing services involving own residential property). Permanent rental of second homes, houses, villas, cottages, pitches on camp-sites and moorings in boating harbours can be assimilated with owned dwellings and classified under this heading. Accommodation provided without charge by relatives or Mends Definition: The accommodation of this group concerns tourists allowed by relatives or friends to use all or part of their home free of charge. (No NACE or CPA counterpart). Other private accommodation n.e.c. Definition: This group, which does not fit entirely into the major group of private tourist accommodation, includes other types of accommodation such as tents at non-organised sites and vessels at unofficial moorings. (Includes small part of NACE group 71.21, renting services of other land transport equipment. Includes part of CPA group 71.21.14, leasing or rental services of motorcycles, caravans and campers and small parts of other leasing or rental of vehicles or transport equipment). This group includes any private accommodation that does not fit in previous groups. The only requirement is that a person actually sleeps or tries to sleep during the night in some place. Even sleeping in a car some time during the night, or in a sleeping bag outdoors or at the railway station is included. 1.2. DEFINITIONS OF VARIABLES 1.2.1. Capacity of collective tourist accommodation: local units on national territory Number of establishments Definition: The local unit is an enterprise or part thereof situated in a geographically identified place. At or from this place economic activity is carried out for which  save for certain exceptions  one or more persons work (even if only part-time) for one and the same enterprise. The accommodation establishment conforms to the definition of local unit as the production unit. This is irrespective of whether the accommodation of tourists is the main or secondary activity. This means that all establishments are classified in the accommodation sector if their capacity exceeds the national minimum even if the major part of turnover may come from restaurant or other services. Number of bedrooms Definition: A bedroom is the unit formed by one room or groups of rooms constituting an indivisible rental whole in an accommodation establishment or dwelling. Rooms may be single, double or multiple, depending on whether they are equipped permanently to accomodate one, two or several people (it is useful to classify the rooms respectively). The number of existing rooms is the number the establishment habitually has available to accommodate guests (overnight visitors), excluding rooms used by the employees working for the establishment. If a room is used as a permanent residence (for more than a year) it should not be included. Bathrooms and toilets do not count as a room. An apartment is a special type of room. It consists of one or more rooms and has a kitchen unit and its own bathroom and toilet. Apartments may be with hotel services (in apartment hotels) or without hotel services. Cabins, cottages, huts, chalets, bungalows and villas can be treated like bedrooms and apartments, i.e. to be let as a unit. Number of bed places Definition: The number of bed places in an establishment or dwelling is determined by the number of persons who can stay overnight in the beds set up in the establishment (dwelling), ignoring any extra beds that may be set up by customer request. The term bed place applies to a single bed, double bed being counted as two bed places. The unit serves to measure the capacity of any type of accommodation. A bed place is also a place on a pitch or in a boat on a mooring to accommodate one person. One camping pitch should equal four bed places if the actual number of bed places is not known. 1.2.2. Occupancy in collective accommodation establishments: domestic and inbound tourism Arrivals of residents and non-residents Definition: An arrival (departure) is defined as a person who arrives at (leaves) a collective accommodation establishment or at private tourism accommodation and checks in (out). Statistically there is not much difference if, instead of arrivals, departures are counted. No age limit is applied: children are counted as well as adults, even in the case when the overnight stays of children might be free of charge. Arrivals are registered by country of residence of the guest and by month. The arrivals of non-tourists (e.g. refugees) should be excluded, if possible. The arrivals of same-day visitors spending only a few hours during the day (no overnight stay, the date of arrival and departure are the same) at the establishment are excluded from accommodation statistics. Nights spent by residents and non-residents Definition: A night spent (or overnight stay) is each night a guest actually spends (sleeps or stays) or is registered (his/her physical presence there being unnecessary) in a collective accommodation establishment or in private tourism accommodation. Overnight stays are calculated by country of residence of the guest and by month. Normally the date of arrival is different from the date of departure but persons arriving after midnight and leaving on the same day are included in overnight stays. A person should not be registered in two accommodation establishments at the same time. The overnight stays of non-tourists (e.g. refugees) should be excluded, if possible. Country of residence Definition: A person is considered to be a resident in a country (place) if the person: (a) has lived for most of the past year or 12 months in that country (place); or (b) has lived in that country (place) for a shorter period and intends to return within 12 months to live in that country (place). International tourists should be classified according to their country of residence, not according to their citizenship. From a tourism standpoint any person who moves to another country (place) and intends to stay there for more than one year is immediately assimilated with other residents of that country (place). Citizens residing abroad who return to their country of citizenship on a temporary visit are included with non-resident visitors. Citizenship is indicated in the person's passport (or other identification document), while country of residence has to be determined by means of question or inferred for example from the person's address. Net use of bed places Definition: The net occupancy rate of bed places in one month is obtained by dividing total overnight stays by the product of the bed places on offer and the number of days when the bed places are actually available for use (net of seasonal closures and other temporary closures for decoration, by police order, etc.) for the same group of establishments, multiplying the quotient by 100 to express the result as a percentage. Formula: NORB = (P/Gd) Ã  100 where P is the number of registered overnight stays during the month (year) and Gd is the number of bed-days actually available for use during the month (year). The rates are generally calculated with an accuracy of one decimal. Gross use of bed places Definition: The gross occupancy rate of bed places in one month is obtained by dividing total overnight stays by the product of the bed places and the number of days in the corresponding month (sometimes termed bed-nights) for the same group of establishments, multiplying the quotient by 100 to express the result as a percentage. Formula: GORB = (P/Gp) Ã  100 where GP is the number of potential bed-days. 2. TOURISM DEMAND 2.1. DEFINITIONS OF TOURISM Tourism Definition: The activities of persons travelling to and staying in places outside their usual environment for not more than one consecutive year for leisure, business and other purposes. Tourism is a subset of travel, when travel is understood in a broad sense meaning a movement from one place to another. Tourism covers the worldwide travel market within the general framework of population mobility and the provision of services for visitors. Tourism means the practice of travelling outside a person's usual environment for all purposes. However, some non-voluntary purposes of trips are excluded by convention: non-voluntary stays in hospital and other medical institutions providing clinical/medical treatment, which is prescribed by a doctor, are excluded. Other non-voluntary exclusions include stays in prison and stays in military service (note that vacations from the institutions may be normally included in tourism). In relation to a given country, three forms of tourism can be distinguished: Definitions: (i) Domestic tourism comprises the activities of residents of a given country travelling to and staying in places only within that country but outside their usual environment. (ii) Inbound tourism comprises the activities of non-residents of a given country travelling to and staying in places in that country and outside their usual environment. (iii) Outbound tourism comprises the activities of residents of a given country travelling to and staying in places outside that country and outside their usual environment. Similar definitions can be used for other areas, regions or group of countries by replacing country with the area of reference. The three forms of tourism can be combined in three ways to derive the following categories of tourism: (i) internal tourism, which comprises domestic tourism and inbound tourism; (ii) national tourism, which comprises domestic tourism and outbound tourism; (iii) international tourism, which consists of inbound tourism and outbound tourism. Traveller Definition: Any person on a trip between two or more countries or between two or more places within his/her country of residence. Visitor Definition: Any person travelling to a place other than that of his/her usual environment for less than 12 months and whose main purpose of trip is other than the exercise of an activity remunerated from within the place visited. Visitors (domestic/international) comprise: Tourist Definition: Visitors who stay at least one night in a collective or private accommodation in the place/country visited. and (Same-)day visitor Definition: Visitors who do not spend the night in a collective or private accommodation in the place/country visited. The three fundamental criteria that are used to distinguish visitors from other travellers are as follows: (i) The trip should be to a place other than that of the usual environment, which would exclude short-distance local transport and commuting, i.e. more or less regular trips between the place of work/study and the place of residence. (ii) The stay in the place visited should not last more than 12 consecutive months, beyond which the visitor would become a resident of that place (from the statistical standpoint). (iii) The main purpose of the visit should be other than the exercise of an activity remunerated from within the place visited, which would exclude migratory movements for work purposes. The following categories of travellers should not be included in international visitor arrivals and departures: (i) Persons entering or leaving a country as migrants, including dependants accompanying or joining them. (ii) Persons, known as border workers, residing near the border in one country and working in another. (iii) Diplomats, consular officers and members of the armed forces when travelling from their country of origin to the country of their assignment or vice-versa, including dependants and household employees accompanying or joining them. (iv) Persons travelling as refugees or nomads. (v) Persons in transit who do not formally enter the country through passport control, such as air transit passengers who remain for a short period in a designated area of the air terminal or ship passengers who are not permitted to disembark. This category would include passengers transferred directly between airports or other terminals. Other passengers in transit through a country are classified as visitors. The following categories of trips should not be included in domestic visitor arrivals and departures: (i) Residents travelling to another place within the country with the intention of setting up their usual residence in that place. (ii) Persons who travel to another place within the country to exercise an activity remunerated from within the place visited. (iii) Persons who travel to work temporarily in institutions within the country. (iv) Persons who travel regularly or frequently between neighbouring localities to work or study. (v) Nomads and persons without fixed residence. (vi) Armed forces on manoeuvre. Section C of the annex to the Directive is only concerned with tourists and overnight trips. Hence, same-day visitors and trips are excluded. Cruises may be separated already at the beginning of the inquiry (depending on survey) as well as overnight trips in one or several locations. Usual environment Definition: The usual environment of a person consists of the direct vicinity of his/her home and place of work or study, and other places frequently visited. The concept of usual environment has two dimensions, vicinity and frequency. Places located close to the place of residence of a person are part of the usual environment even though they may be rarely visited. Places that are frequently (= on average once a week or more often), on a routine basis, visited are part of the usual environment of a person, even though they may be located at a considerable distance (or in another country) from the place of residence. There is only one usual environment for a person and the concept is applicable in domestic as well as in international tourism. Persons who work in means of transport (lorry drivers, rail crew, airline pilots and hostesses, etc.), travelling sales representatives or agents are included in tourism as business travellers, unless their trips, especially domestic trips, consist of frequent routine travel, in which case they can be excluded by the usual environment criterion. Purpose of trip Definition: There is only one main purpose for a trip, in the absence of which the trip would not have taken place. The Directive separates between two main reasons to travel: (i) business and professional; (ii) holidays, recreation or leisure. Holidays due to Visits to friends and relatives should be included in point (ii). Place/country of origin Definition: This is the place/country from which the trip originates. It is usually the same as the place and country of residence. The trip may also start from the place of work or education. This is not relevant for tourism since the place of residence may still be considered as the origin. When people live in another place than their usual residence during the survey period (e.g. short-term migrants and seasonal workers), this place should be taken as the origin. For day trips the place of origin may be the second regular residence of the person although it is useful to distinguish them from trips originating from the first residence. 2.2. DEFINITIONS OF VARIABLES 2.2.1. Volume of tourism Number of tourists (persons engaged in tourism) Definition: Visitors who stay at least one night in a collective or private accommodation in the place/country visited. Number of tourism trips Definition: Trips made by tourists, i.e. overnight trips. Concerning outbound trips with a world geographical breakdown, the destination can be understood in different ways. It may be: (i) the place the visitor considers as the most important place visited (motivating destination) (ii) the place where the most amount of time is spent (time destination), or (iii) the farthest place visited (distance destination). It is useful to know all these destinations as well as less important destinations in transit. The main destination (place, country) should be separated from other destinations. The main destination is related to the main purpose of trip and therefore the main destination should be defined as (i), the place that the visitor considers as the main destination. If the respondent has difficulties in deciding what that is (for example for a touring trip), the main destination may secondarily be decided as (ii), the place where most nights were spent or, if there are several such places, (iii), the farthest place. Number of tourism trips (by month of departure) Definition: Trips made by tourists, i.e. overnight trips, recorded by the month of departure. Day of the week and season can be obtained from the date. Note that if the date of return is asked in addition to the date of departure, the difference does not necessarily give the duration of trip. One must be careful not to include day trips; the dates may be different but the trip may not involve an overnight stay. Therefore the number of overnight stays (length of stay) must be asked separately. Number of tourism nights Definition: A tourism night (or overnight stay) is each night that a guest actually spends (sleeps or stays) or is registered (his/her physical presence there being unnecessary) in a collective accommodation establishment or in private tourism accommodation. It is recommended to record all countries of overnight stays during the trips. Nights spent on board ship or in a train moving from one country to another are included in outbound overnight stays but they are not spent in any specific country. It is recommended to include them in the cruise or not specified category. If the nights are spent on board ship, when the ship is in port, the passengers may or may not be formally free to enter the country. If the passengers are free to enter the country, the nights might be in principle recorded to that country, spent in a specialised establishment (public means of transport), but also in this case the cruise category is recommended. 2.2.2. Characteristics of trips Trip characteristics are asked for each trip separately. Each trip has one main purpose but it may involve secondary motivations, several visits with possibly different purposes and several activities. Length of stay Definition: The length of stay for overnight trips is defined as nights spent. The actual number of overnight stays must be inquired, it cannot be calculated from the departure and return dates. Organisation of stays The Directive specifies the following types of organisation of the stay: (i) direct reservation with transport/accommodation operator (ii) use of travel agent, tour operator:  package travel Package travel Definition: Package travel is a combination of travel services, arranged in advance, which includes at least transport and accommodation or one of these and some other essential tourism service. Accommodation in means of transport, in combination with transport only, is not a package tour. Package travel may or may not cover breakfast, journey from airport to accomodation, sightseeing, etc. Principal mode of transport used Definition: The principal mode of transport used is the means of transport used for the longest part of the trip. The transport types include as follows: Air This includes:  scheduled flight (CPA 62.10.10): first class, business class, economy class, economy and APEX/SUPERPEX class  non-scheduled flight; including taxi flight (CPA 62.20.10)  other air transport  rental of aircraft (CPA 62.20.30, CPA 71.23.10)  other (partly CPA 71.40.14, CPA 92.71.12) Sea This includes:  ferry on inland waterway (CPA 61.20.11)  ferry on sea or coast (CPA 61.10.11)  cruise or other passenger transport (water taxi, excursion, sightseeing) on inland waterway and on sea or coast (CPA 61.20.12)  other waterway transport: rental of vessels (CPA 61.10.31, CPA 61.20.31, CPA 71.22.10), pleasure boat, including rowing boat and other (partly CPA 71.40.14, CPA 92.72.12) Land Railway This includes: high speed train, other interurban railway (CPA 60.10.11, CPA 60.10.12), urban railway, underground (CPA 60.21.10). Bus, coach (regular, tourist) This includes:  scheduled motor coach (CPA 60.21.31, CPA 60.21.32) and urban and suburban buses, trolley buses and trams (CPA 60.21.21, CPA 60.21.22)  non-scheduled, rental of buses, touring and sightseeing (CPA 60.23.11, CPA 60.23.12 and partly CPA 71.21.15) Private and hired vehicles This includes:  private vehicle: cycle (partly CPA 71.40.14), moped, motor cycle (partly CPA 71.21.14), passenger car (excluding taxi and rented automobile) (including cars belonging to friends or relatives), van, lorry (partly CPA 71.10.10, 71.21.11)  vehicle rental: rented automobile (excluding buses) (partly CPA 71.10.10), taxi (CPA 60.22.11, CPA 60.22.12), other rented vehicle Other This includes:  on foot, animal-drawn vehicles and riding (CPA 60.23.13 and partly CPA 71.21.15), funicular, teleferic and ski-lift transport (CPA 60.21.41), other (CPA 60.21.42, CPA 60.23.14) Main type of accommodation used for tourism Definition: The main means of accommodation used is the type of accommodation where most nights are spent. For definition of tourist accommodation types, see point 1.1. 2.2.3. Data on the tourist profile Number of tourists by sex The Directive requires only the number of overnight visitors by sex, but generally this can be connected to any characteristic of the trip made by the visitor. Number of tourists by age Actual age or year of birth should be recorded. If possible, the ages of all the members of the tourism trip should be recorded. 2.2.4. Data on tourist spending Spending (national currency) for tourist trips Definition: The total consumption expenditure made by a visitor or on behalf of a visitor for and during his/her trip and stay at destination. Expenditure is one of the characteristics of a trip but can be accumulated also on a personal and country level. Dividing expenditure by duration of trip, average daily expenditure can be calculated. Tourism expenditure encompasses a wide variety of items, ranging from the purchase of consumer goods and services inherent in travel and stays to the purchase of small durable goods for personal use, souvenirs and gifts for family and friends. The following outlays or acquisitions should be excluded from tourism expenditure (nevertheless they may be asked in the surveys for other purposes): (i) Purchases for commercial purposes, that is, resale, made by any category of visitor and purchases made on behalf of their employer by visitors on business trips. (ii) Capital type investments or transactions engaged in by visitors, such as land, housing, real estate, works of art and other important acquisitions (such as cars, caravans, boats, second houses) even though they may be used in the future for tourism travel purposes. (iii) Cash given to relatives or friends during the trip which does not represent payment of tourism goods or services, as well as donations made to institutions. The types of spending include as follows: Journeys, holidays, and package travel This includes:  accommodation (with food where included, full/half board may also be separated)  transport  insurance  other (local transfer, guided tours, fees, entertainment etc.) Accommodation (with food where included in price of accommodation, full/half board may also be separated) Food and drinks (distinguishable from accommodation; in restaurants, cafes, bars, minibar, etc.; including retail trade) This includes: drinks, meals, snacks Transport This includes:  fares: to the destination and back home, within the destination public transport, taxi  use of vehicle: cost of petrol or diesel (actually used for the trip or estimate), parking charges, other (for example, vehicle rental) Recreational, cultural and sporting activities This includes:  guided tours  sporting activities (hire of equipment and facilities)  cultural activities (admission charges, including tickets bought in advance)  attractions and other recreation (entrance fees, etc.) Shopping This includes:  pre-trip shopping for items to be used during the trip  shopping for items to take home (including food and drinks, gifts and souvenirs, clothes, shoes, other)  shopping for items to consume during the stay (including food and drinks) Other expenses This includes:  congress or meeting expenses (enrolment fee; expenses of photocopies, programme and materials; books, magazines and subscriptions related to the congress; annual fees paid to the organisation)  insurance  telephone calls  other (e.g. postage, processing of films, exchange charges, etc.) The Directive requires information on total spending for tourist trips, and of which spending on journeys, holidays and package travel. ANNEX II Detailed rules for data transmission procedures 1. CAPACITY OF COLLECTIVE ACCOMMODATION: local units on national territory A distinction is drawn between the data explicitly required by the Directive (compulsory) and the other matrices, which are to be supplied voluntarily. All data to be supplied voluntarily are indicated in italic typeface. The codes relate to the variable number described in the Annex to the Directive. Numbers A.1.1 and A.1.2: number of establishments, bedrooms, bed places Table 1 Variable:: number of establishments Frequency:: annual Rows Columns Total Hotels and similar establishments Regions (NUTS III) Other collective accommodation:  tourist campsites  holiday dwellings  other collective accommodation n.e.c. Table 2 Variable:: number of bedrooms Frequency:: annual Rows Columns Total Hotels and similar establishments Regions (NUTS III) Table 3 Variable:: number of bed places Frequency:: annual Rows Columns Total Hotels and similar establishments Regions (NUTS III) Other collective accommodation:  tourist campsites  holiday dwellings  other collective accommodation n.e.c. 2. OCCUPANCY IN COLLECTIVE ACCOMMODATION ESTABLISHMENTS: domestic and inbound tourism Numbers B.1.1 and B.1.2: arrivals and nights spent by residents and non-residents Table 4 Variable:: arrivals of residents Frequency:: annual Rows Columns Total Hotels and similar establishments Regions (NUTS II) Other collective accommodation:  Tourist campsites  holiday dwellings  other collective accommodation n.e.c. Table 5 Variable:: overnights spent by residents Frequency:: annual Rows Columns Total Regions (NUTS II) Hotels and similar establishments Other collective accommodation  tourist campsites  holiday dwellings  other collective accommodation n.e.c. Table 6 Variable:: arrivals of non-residents Frequency:: annual Rows Columns Total Hotels and similar establishments Regions (NUTS II) Other collective accommodation:  tourist campsites  holiday dwellings  other collective accommodation n.e.c. Table 7 Variable:: overnights spent by non-residents Frequency:: annual Rows Columns Total Hotels and similar establishments Regions (NUTS II) Other collective accommodation:  tourist campsites  holiday dwellings  other collective accommodation n.e.c. Number B.1.3: arrivals and nights spent by non-residents: by country of residence Tables T8, T8.1 ... T8.12 Variable:: arrivals of non-residents Frequency:: annual, breakdown by month Rows Columns Geographic zones (1) Hotels and similar establishments Other collective accommodation Tables T9, T9.1 ... T9.12 Variable:: overnights spent by non-residents Frequency:: annual, breakdown by month Rows Columns Geographic zones (2) Hotels and similar establishments Other collective accommodation establishments Number B.2: Monthly arrivals and nights by residents and non-residents Table 10 Variable:: arrivals of residents Frequency:: monthly Rows Columns Total Hotels and similar establishments Other collective accommodation establishments Table 11 Variable:: overnights spent by residents Frequency:: monthly Rows Columns Total Hotels and similar establishments Other collective accommodation establishments Table 12 Variable:: arrivals of non-residents Frequency:: monthly Rows Columns Total Hotels and similar establishments Other collective accommodation establishments Table 13 Variable:: overnights spent by non-residents Frequency:: monthly Rows Columns Total Hotels and similar establishments Other collective accommodation establishments Table 14 Variable:: gross utilisation of bed places Frequency:: monthly Rows Columns National level Hotels and similar establishments Table 15 Variable:: net utilisation of bed places Frequency:: monthly Rows Columns National level Hotels and similar establishments 3. TOURISM DEMAND: DOMESTIC AND OUTBOUND TOURISM (excluding day trips) Number C.1.1.1: Number of tourists (linked to C.1.3.1 and C.1.3.2) Table 16 Variable:: number of tourists (persons participating in tourism) Frequency:: annual Rows Columns Total Sex  male  female Age (3) Holidays of four plus nights Total  only domestic trips  only outbound trips  both domestic and outbound trips Of which, visits to friends and relatives Total  only domestic trips  only outbound trips  both domestic and outbound trips Table 17 Variable:: number of tourists Frequency:: quarterly Rows Columns Total Sex  male  female Holidays of four plus nights Total  only domestic trips  only outbound trips  both domestic and outbound trips All holidays Total  only domestic trips  only outbound trips  both domestic and outbound trips Of which, visits to friends and relatives Total  only domestic trips  only outbound trips  both domestic and outbound trips Business Total  only domestic trips  only outbound trips  both domestic and outbound trips Number C.1.1.2: Number of tourist trips Table 18 Variable:: number of trips Frequency:: annual Rows Columns Total By calendar month Length of stay (4) Organisation of the trip (4) Principal mode of transport used (4) Main type of accommodation used (4) Sex  male  female Age (4) Holidays of four plus nights Total  domestic trips  utbound trips Of which, visits to friends and relatives Total  domestic trips  outbound trips Table 19 Variable:: number of trips Frequency:: quarterly Rows Columns Total By calendar month Length of stay  from one to three nights  four or more consecutive nights Main type of accommodation used  Hotels and similar establishments  Other collective accommodation  Specialised accommodation  Private tourist accommodation Sex  male  female Holidays of four plus nights Total  domestic trips  outbound trips All holidays Total  domestic trips  outbound trips Of which, visits to friends and relatives Total  domestic trips  outbound trips Business Total  domestic trips  outbound trips Number C.1. 1.4: Number of overnight stays Table 20 Variable:: number of overnight stays Frequency:: annual Rows Columns Total Length of stay (5) By calendar month Organisation of the trip (5) Principal mode of transport used (5) Main type of accommodation used (5) Sex  male  female Age (5) Holidays of four plus nights Total  domestic trips  outbound trips Of which, visits to friends and relatives Total  domestic trips  outbound trips Table 21 Variable:: number of overnight stays Frequency:: quarterly Rows Columns Total Length of stay  from one to three nights  four or more consecutive nights By calendar month Main type of accommodation used  hotels and similar establishments  other collective accommodation  specialised establishments  private tourist accommodation Sex  male  female Holidays of four plus nights Total  domestic trips  outbound trips All holidays Total  domestic trips  outbound trips Of which, visits to friends and relatives Total  domestic trips  outbound trips Business Total  domestic trips  outbound trips Numbers C.1.1.3 and C.1.1.4: Number of outbound trips and overnight stays by geographic breakdown Table 22 Variable:: number of trips Frequency:: annual Rows Columns Total Geographical breakdown (6) Holidays of four plus nights Total All holidays Total Of which, visits to friends and relatives Total Business Total Table 23 Variable:: number of overnight stays Frequency:: annual Rows Columns Total Geographical breakdown (7) Holidays of four plus nights Total All holidays Total Of which, visits to friends and relatives Total Business Total Derived data  number C.1.1.2: Number of outbound trips and overnight stays by geographical destination broken down by other characteristics Table 24 Variable:: number of trips (of four or more consecutive nights) Frequency:: annual Rows Columns Total Geographical breakdown (8) Sex  male  female Length of stay (8) Organisation of the trip (8) Principal mode of transport used (8) Main type of accommodation used (8) Age (8) Table 25 Variable:: number of overnight stays (four or more consecutive nights) Frequency:: annual Rows Columns Total Geographical breakdown (9) Sex  male  female Length of stay (9) Organisation of the trip (9) Principal mode of transport used (9) Main type of accommodation used (9) Age (9) Number C.1.4.1: Expenditure on tourist trips Table 26 Variable:: tourist expenditure  total Frequency:: annual, quarterly Rows Columns Total Sex  male  female Length of stay (10) Organisation of the trip (10) Principal mode of transport used (10) Main type of accommodation used (10) Age (10) Holidays of four plus nights Total  domestic trips  outbound trips All holidays Total  domestic trips  outbound trips Of which, visits to friends and relatives Total  domestic trips  outbound trips Business Total  domestic trips  outbound trips Table 27 Variable:: tourist expenditure  package travel Frequency:: annual Rows Columns Total Sex  male  female Length of stay (11) Organisation of the trip (11) Principal mode of transport used (11) Main type of accommodation used (11) Age (11) Holidays of four plus nights Total  domestic trips  outbound trips Table 28 Variable:: tourist expenditure  total Frequency:: annual Rows Columns Geographical breakdown (12) Holidays of four plus nights Total All holidays Total Business Total Table 29 Variable:: tourist expenditure  package travel Frequency:: annual Rows Columns Geographical breakdown (13) Holidays of four plus nights Total (1) Breakdown specified in the Annex to the Direct (2) Breakdown specified in the Annex to the Directive. (3) Breakdown specified in the Annex to the Directive (4) Breakdown specified in the Annex to the Directive. (5) Breakdown specified in the Annex to the Directive. (6) Breakdown specified in the Annex to the Directive. (7) Breakdown specified Annex to the Directive. (8) Breakdown specified in the Annex to the Directive. (9) Breakdown specified in the Annex to the Directive. (10) Breakdown specified in the Annex to the directive. (11) Breakdown specified in the Annex to the Directive. (12) Breakdown specified in the Annex to the Directive. (13) Breakdown specified in the Annex to the Directive. ANNEX III Derogations granted to Member States The derogations granted to Member States as shown below concern reference periods, transmission of data, or partial derogations, e.g. breakdown of variables. The codes indicated refer to the variable number as described in the Annex to the Directive. Belgium  C.1.1, C.1.2, C.1.3, C.1.4: delay on data transmission of provisional quarterly data for 1997. Germany  C.1.1, C.1.2, C.1.3, C.1.4: reference period 1996 concerning annual data. Spain  A.1.2, B.1.2, B.2.1, B.1.3: incomplete data collection on Other collective accommodation establishments during 1996 and 1997 for annual data and during 1997 for monthly data. France  A.1.1: number of bed places in Other collective accommodation establishments for 1996 to 1997 for annual data.  B.1.1, B.1.2, B.1.3, B.2.1: reference periods 1996 to 1997 for annual data and 1997 for monthly data on Holiday dwellings and Other collective accommodation. Ireland  A.1.1, B.1.1, B.1.3, B.2.1, B.2.2: data on unregistered Bed and Breakfast establishments for 1996 to 1998 for annual data and 1997 to 1998 for monthly data.  A.1.2, B.1.2, B.1.3, B.2.1: reference period 1997 for monthly data and 1996 to 1997 for annual data. Incomplete data collection on Other collective accommodation establishments during 1996 to 1998 for annual data and 1997 to 1998 for monthly data.  B.1.3: breakdown by country of residence during 1996 to 1998.  B.2.1, B.2.2: reference period 1997 for monthly data.  C.1.1, C.1.2, C.1.3, C.1.4: reference period 1997 for quarterly data and 1996 to 1997 for annual data. Italy  B.1.1, B.1.2, B.1.3: delay of six months on data transmission of annual data for 1996 to 1997.  B.2.1, B.2.2: delay of six months on data transmission of monthly data for 1997.  C.1.1, C.1.2, C.1.3, C.1.4: delay of 12 months on data transmission of annual data for 1996 and quarterly data for 1997. Luxembourg  A.1.2: number of bed places in Other collective accommodation establishments for 1996.  C.1.1, C.1.2, C.1.3, C.1.4: reference periods 1996 to 1997 for annual data. Austria  A.1.1, A.1.2: including Holiday dwellings under Hotels and similar establishments during 1996 to 1997 for annual data.  B.1, B.2: including Holiday dwellings under Hotels and similar establishments until October 1997 for monthly data and during 1996 to 1997 for annual data.  B.1.3: breakdown by country of residence during 1996 to 1997.  C.1.1, C.1.2, C.1.3, C.1.4: reference periods 1996 to 1997 for annual data and 1997 to 1999 for quarterly data. Portugal  A.1.2, B.1.2, B.2.1, B.1.3: reference period 1997 for monthly data and 1996 to 1997 for annual data concerning Holiday dwellings. Sweden  B.1.3: reference period 1996 to 1997 for annual data.  B.2.1: reference period 1997 for monthly data.  C.1.1.1: reference period 1997 for quarterly data and 1996 for annual data.  C.1.3: reference period 1997 for quarterly data and 1996 for annual data.